EXHIBIT 10.8

Mexico Template

THE HOME DEPOT, INC.

2005 OMNIBUS STOCK INCENTIVE PLAN

PERFORMANCE SHARE AWARD

THIS PERFORMANCE SHARE AWARD is made to                      on this the       
day of                  ,                  (“Grant Date”) by THE HOME DEPOT,
INC., a Delaware corporation, with corporate headquarters located at 2455 Paces
Ferry Road, Atlanta, Georgia  30339.

The Company recognizes the value of your service as a key employee of Asociados
Home Depot, S.A. de C.V. and has granted you this performance share award under
the Plan, subject to the following terms and conditions.  Capitalized terms
shall have the meanings set forth in Section 13.

You hereby acknowledge that the relationship between the Company and you as a
consequence of the Plan is different and apart from your employment relationship
with Asociados Home Depot, S.A. de C.V.  Being an employee of Asociados Home
Depot, S.A. de C.V. makes you eligible to participate in the Plan but it does
not commit Asociados Home Depot, S.A. de C.V. to provide any particular benefit
under the Plan.

1.             Award. Subject to the conditions set forth herein, the Company
hereby grants to you, as of the Grant Date specified above, a Target Award of
                 Performance Shares and a Maximum Award of                
Performance Shares, which may be earned in accordance with Section 2.

2.             Performance Vesting.  Subject to Sections 4, 5 and 6, the Company
shall deliver to you one share of Common Stock for each whole Performance Share
that is earned in accordance with the following schedule, based on the
percentile ranking of the Company’s TSR for the Performance Period relative to
the TSR of the S&P 500 for the Performance Period:

Company’s Relative
TSR Percentile Ranking

 

Percentage of Target Award
Performance Shares Earned

 

 

 

 

 

 

 

Below Threshold:

 

Below 40th

 

0

%

Threshold:

 

40th

 

50

%

Target:

 

50th

 

100

%

Maximum:

 

100th

 

300

%

 

If the Company’s relative TSR ranking is between the percentile rankings listed
above, the percentage of the Target Award shall be interpolated, as set forth on
Schedule A.  The percentile ranking is the percentage of S&P 500 companies with
TSR for the Performance that is less than or equal to the Company’s TSR.  If the
Company’s TSR is the same as another company’s TSR, the Company shall be treated
as having the higher TSR.  The percentile ranking shall be rounded to the
nearest whole percentage, with (.50) rounded up.

3.             Delivery of Shares.  The number of shares of Common Stock that
you earn under Section 2 will be delivered to you as soon as administratively
practicable after the end of the Performance Period.  Before such delivery, the
Committee shall certify in writing the number of Performance Shares that you
have earned.  No fractional shares will be delivered pursuant to this Award and
fractional shares shall be rounded down.

4.             Employment Termination.  Except as provided in Section 5, if your
employment with Asociados Home Depot, S.A. de C.V. or its affiliates terminates
before the end of the Performance Period, this Performance Share Award shall be
forfeited on the date of such termination.


--------------------------------------------------------------------------------


 

5.             Death, Disability or Retirement.  If your employment with
Asociados Home Depot, S.A. de C.V. or its affiliates terminates during the
Performance Period, because of your death, Disability or retirement, in each
case at or after Retirement Eligibility, you will be entitled to all of the
Performance Shares earned in accordance with Section 2, determined at the end of
the Performance Period. If your employment with Asociados Home Depot, S.A. de
C.V. or its affiliates terminates during the Performance Period due to your
death or Disability before Retirement Eligibility, you will be entitled to a
prorated portion of the Performance Shares earned in accordance with Section 2,
determined at the end of the Performance Period and based on the ratio of the
number of days you are employed during the Performance Period to the total
number of days in the Performance Period.  Any payments due on your death shall
be paid to your estate as soon as administratively practicable after the end of
the Performance Period. [OPTIONAL: Notwithstanding the foregoing, the Award
shall be forfeited on the date of your Discharge for Cause during the
Performance Period, or upon your violation of any of the confidentiality,
non-competition or non-solicitation provisions of Sections 10 and 11.]

6. [OPTIONAL:  Change in Control.  Unless previously forfeited, the Award shall
vest upon the occurrence of a Change in Control in that number of Performance
Shares determined as follows: (i) the number of Performance Shares that would
have been earned under Section 2 treating the date of the Change in Control as
the last day of the Performance Period and prorating the Award based on the
ratio of the number of days during the Performance Period before the Change in
Control to the total number of days in the Performance Period absent such Change
in Control; plus (ii) the number of Performance Shares representing the Target
Award and prorating the Target Award based on the ratio of the number of days
during the Performance Period after the Change in Control to the total number of
days in the Performance Period absent such Change in Control.   As soon as
administratively practicable after the date of the Change in Control, the
Company shall deliver to you one share of Common Stock for each such vested
Performance Shares, which payment shall be in lieu of any payment under Section
2.]

7.             Transferability.  The Performance Shares shall not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner,
whether by the operation of law or otherwise.  Any attempted transfer of the
Performance Shares prohibited by this Section 7 shall be null and void.

8.             Adjustments.  The Performance Shares shall be subject to
adjustment or substitution in accordance with Section 11 of the Plan.

9.             Withholding.  You are responsible for all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Performance Shares to satisfy its minimum statutory withholding
requirements.  Such payment shall be made in full at your election, in cash or
check, by withholding from your next normal payroll check, or by the tender of
shares of Common Stock payable under this Award.  Shares of Common Stock
tendered as payment of required withholding shall be valued at the closing price
per share of Common Stock on the date such withholding obligation arises.

10.           [OPTIONAL:  Confidential Information.  You acknowledge that
through your employment with Asociados Home Depot, S.A. de C.V. or its
affiliates that you have acquired and had access to the Company’s confidential
and proprietary business information and trade secrets.  You agree that the
Company may prevent the use or disclosure of its confidential information and
proprietary business information and trade secrets and acknowledges that the
Company has taken all reasonable steps necessary to protect the secrecy of the
information. You agree that you have not and in the future will not use or
disclose to any third party Confidential Information, unless compelled by law
and after notice to the Company.]

11.           [OPTIONAL (NON-LEGAL):  Non-Competition and Non-Solicitation.  In
consideration for this Award, you agree that you will not, while you are
employed by Asociados Home Depot, S.A. de C.V.

2


--------------------------------------------------------------------------------


or its affiliates, and for a period of 24 months subsequent to the termination
of such employment, enter into or maintain an employment or contractual
relationship, either directly or indirectly, to provide services to a Competitor
of substantially the same nature as you provided to the Company or its
subsidiaries.  In the event you wish to enter into any relationship or
employment before the end of the above-referenced 24 month period which would be
covered by the above non—compete provision, you agree to request written
permission from the Company’s Executive Vice President, Human Resources before
entering any such relationship or employment. The Company may approve or not
approve of the relationship or employment at its absolute discretion. You agree
that while you are employed by the Company or any of its subsidiaries, and for a
period of 36 months subsequent to the termination of your employment, you will
not directly or indirectly solicit any person who is an employee of the Company
to terminate his or her relationship with the Company without prior written
approval from the Company’s Executive Vice President, Human Resources.]

11.           [OPTIONAL (LEGAL):   Non-Competition and Non-Solicitation.  The
Company shall not limit your rights to be employed by or engaged in any business
or other activities except as specifically set forth herein. You acknowledge
that during your employment with Asociados Home Depot, S.A. de C.V. or its
affiliates, you have had access to and acquired the Company’s privileged and
Confidential Information on a very wide range of issues and subject matter of
concern to the Company, and that it would be impossible for you to provide legal
services or advice to a Competitor on the great majority of subjects without
creating a conflict of interest with respect to the Company as your former
client by using, relying on or disclosing this Confidential Information in
violation of your ethical obligations referred to above.  You agree that given
these circumstances, and in consideration for this Award, it is reasonable that
while you are employed by Asociados Home Depot, S.A. de C.V. or its affiliates,
and for 24 months subsequent to the termination of your employment, you will not
provide legal services or advice, either directly or indirectly, to any
Competitor without the prior written consent of the Company, regardless of
whether the services are provided through a direct employment or contractual
relationship with a Competitor or through a law firm, consulting firm, or any
other entity that provides legal services or advice to a Competitor of the
Company. Nothing in this subsection shall prohibit you from working for a law
firm, consulting firm, or any other entity that represents or advises a
Competitor so long as you personally provide no services or advice to such
competitor, or to other persons working within that entity with respect to such
Competitor, before the end of the above-referenced 24 month period.   In the
event you wish to enter into any relationship or employment before the end of
the above-referenced 24 month period which would be covered by the above
non-compete and/or non-disclosure or conflict of interest provisions, you agree
to request written consent and a waiver of the aforementioned conflict of
interest from the Company’s General Counsel before entering any such
relationship or employment. The Company may consent or not consent to the
relationship or employment at its absolute discretion.  Alternatively, in the
event that you believe that such new relationship or employment, despite being
with or for a Competitor, is not with respect to any matter that is
substantially related to any work done for the Company and therefore does not
implicate the conflict of interest provisions, or otherwise does not present a
situation in which you would use Confidential Information in such a way as to
benefit a person other than the Company, you agree to inform the Company’s
General Counsel of the basis for that conclusion and to request the Company’s
agreement.  The Company may reasonably request further information, but will not
unreasonably withhold its agreement to such a request by you.  You further agree
that while you are employed by Asociados Home Depot, S.A. de C.V. or its
affiliates, and for a period of 36 months subsequent to the termination of your
employment, you will not directly or indirectly solicit any person who is an
employee of the Company and its subsidiaries to terminate his or her
relationship with the Company without prior written approval from the Company’s
Executive Vice President, Human Resources.]

3


--------------------------------------------------------------------------------


 

12.           Miscellaneous

(a)           Disclaimer of Rights.  Nothing contained herein shall constitute
an obligation for continued employment.

(b)           Rights Unsecured.  You shall have only the Company’s unfunded,
unsecured promise to pay pursuant to the terms of this Award.  Your rights shall
be that of an unsecured general creditor of the Company and you shall not have
any security interest in any assets of the Company.

(c)           Adjustment for Dividends.  Upon the payment of any cash dividend
on shares of common stock of the Company before the issuance of a stock
certificate representing the earned Award, the number of performance shares
shall be increased by the number obtained by dividing (x) the aggregate amount
of the dividend that would be payable if each performance share were issued and
outstanding and entitled to dividends on the dividend payment date, by (y) the
closing stock price of the common stock on the dividend payment date. The number
of performance shares shall also be entitled to such adjustments as are
determined by the Committee under Section 11 of the Plan.]

(b)           Limitation of Actions.  Any lawsuit with respect to any matter
arising out of or relating to this Award must be filed no later than one (1)
year after the earlier of the date the claim arises or the date the Company
provides you notice of denial of your claim.

(c)           Offset.  The Company may deduct from amounts otherwise payable
under this Award all amounts owed by you to the Company and its affiliates to
the maximum extent permitted by applicable law.

(d)           Terms of Plan.  The Award is subject to the terms and conditions
set forth in the Plan, which are incorporated into and shall be deemed to be a
part of this Award, without regard to whether such terms and conditions
(including, for example, provisions relating to certain changes in
capitalization of the Company) are otherwise set forth in this Award. In the
event that there is any inconsistency between the provisions of this Award and
of the Plan, the provisions of the Plan shall govern.

(e)           Severability.  If any term, provision, covenant or restriction
contained herein is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained herein shall remain in full
force and effect, and shall in no way be affected, impaired or invalidated.

(f)            Controlling Law.  The Award shall be construed, interpreted and
applied in accordance with the law of the State of Delaware, without giving
effect to the choice of law provisions thereof.  You agree to irrevocably submit
any dispute arising out of or relating to this Award to the exclusive concurrent
jurisdiction of the state and federal courts located in Delaware.  You also
irrevocably waive, to the fullest extent permitted by applicable law, any
objection you may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and you agree to accept service of legal process
from the courts of Delaware.

(g)           Code Section 409A Compliance.  To the extent applicable, it is
intended that this Award and the Plan not be subject to or otherwise comply with
the provisions of Code Section 409A, so that the income inclusion provisions of
Code Section 409A(a)(1) do not apply. This Award and the Plan shall be
interpreted and administered in a manner consistent with this intent, and any
provision that would cause the Award or the Plan to fail to satisfy Code Section
409A shall have no force and effect until amended to

4


--------------------------------------------------------------------------------


comply with Code Section 409A (which amendment may be retroactive to the extent
permitted by Code Section 409A and may be made by the Company without your
consent).

13.           Definitions.  As used herein, the following terms shall be defined
as set forth below:

(a)           “Award” means the Performance Share Award to you as set forth
herein, and as may be amended as provided herein.

(b)           “Board” means the Company’s Board of Directors.

(c)           [OPTIONAL:  “Change in Control” means the occurrence of a change
in control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A under the Securities Exchange Act of 1934
(“1934 Act”) as in effect at the time of such change in control, provided that
such a change in control shall be deemed to have occurred at such time as (i)
any “person” (as that term is used in Sections 13(d) and 14(d) (2) of the 1934
Act), is or becomes the “beneficial owner,” directly or indirectly, of
securities representing 50% or more of the combined voting power for election of
directors of the then outstanding securities of the Company or any successor of
the Company; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period or whose election or nomination for election was so
approved; (iii) the consummation of any merger or consolidation, approved by the
stockholders of the Company, as a result of which the common stock of the
Company shall be changed, converted or exchanged (other than a merger with a
wholly owned subsidiary of the Company) or of any sale or other disposition in
one or a series of related transactions of 50% or more of the assets or earning
power of the Company, or the approval by stockholders of any liquidation of the
Company; or (iv) the consummation of any merger or consolidation, approved by
the stockholders of the Company, to which the Company is a party as a result of
which the persons who were stockholders of the Company immediately prior to the
effective date of the merger or consolidation shall have beneficial ownership of
less than 50% of the combined voting power for election of directors of the
surviving corporation following the effective date of such merger or
consolidation.]

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

(e)           “Committee” means the Leadership Development and Compensation
Committee of the Board.

(f)            “Common Stock” means the Company’s $.05 par value common stock.

(g)           “Company” means The Home Depot, Inc., a Delaware corporation, with
corporate headquarters located at 2455 Paces Ferry Road, Atlanta, Georgia 
30339.

(g)           [OPTIONAL:  “Competitor” means any company or entity engaged in
any way in a business that competes directly or indirectly with the Company, its
parents, subsidiaries, affiliates or related entities, in the United States,
Canada, Puerto Rico, Mexico, China, or any other location in which the Company,
its parents, subsidiaries, affiliates or related entities conduct business
before your employment termination date; businesses that compete with the
Company specifically include, but are not limited to, the following entities and
each of their subsidiaries, affiliates, assigns, or successors in interest:
[INSERT LIST OF COMPETITORS HERE] .]

5


--------------------------------------------------------------------------------


 

(h)           [OPTIONAL:   “Confidential Information” shall include any data or
information that is valuable to the Company and not generally known to
competitors of the Company or other outsiders, regardless of whether the
confidential information is in printed, written or electronic form, retained in
your memory or has been compiled or created by you, including but is not limited
to technical, financial, personnel, staffing, payroll, computer systems,
marketing, advertising, merchandising, product, vendor, customer or store
planning data, trade secrets, or other information similar to the foregoing.]

(i)            [OPTIONAL:   “Discharge for Cause” means the involuntary
termination of your employment with Asociados Home Depot, S.A. de C.V. or its
affiliates or a successor entity because of an event involving moral turpitude
or dishonesty, a gross failure or negligence on your part in performing your
expected duties, a violation of the Company’s or its affiliates substance abuse
or compliance policies, or willful misconduct or action by you that is damaging
or detrimental to the Company or its affiliates.  A determination by the Company
that a termination is a Discharge for Cause will be conclusive and binding
regardless of any action you may file challenging such a Discharge.]

(h)           “Disability” means your inability to substantially perform your
employment duties with Asociados Home Depot, S.A. de C.V. or its affiliates,
with reasonable accommodation, as evidenced by a certificate signed either by a
physician mutually acceptable to you and the Company or, if we cannot agree upon
a physician, by a physician selected by agreement of a physician designated by
the Company and a physician designated by you; provided, however, that if such
physicians cannot agree upon a third physician within thirty (30) days, such
third physician shall be designated by the American Arbitration Association.

(i)            “Grant Date” means the date this Award is made to you, as set
forth on the first page the Award.

(j)            “Maximum Award” means that maximum number of Performance Shares
awarded to you as set forth in Section 2, representing Three Hundred Percent
(300%) of the Target Award.

(k)           “Performance Period” means the Company’s three (3) consecutive
fiscal years commencing with the fiscal year beginning                     .

(l)            “Performance Share” means a bookkeeping entry that records the
equivalent of one share of Common Stock.

(m)          “Plan” means The Home Depot, Inc. 2005 Omnibus Stock Incentive
Plan, as amended from time to time.

(n)           “Retirement Eligibility” means attainment of age 60 and completion
of at least five (5) years of continuous service with the Company and its
subsidiaries.

(o)           “S&P 500” means the companies constituting the Standard & Poor’s
500 Index as of the beginning and end of the Performance Period (including the
Company) and which continue to be actively traded under the same ticker symbol
on an established securities market through the end of the Performance Period.

6


--------------------------------------------------------------------------------


 

(p)           “Target Award” means that number of Performance Shares specified
as such in Section 2.

(q)           “Total Shareholder Return” or “TSR” means with respect to the
Company or other S&P 500 company: (i) the change in the average closing market
price of its common stock (as quoted in the principal market on which it is
traded over the 20 trading days immediately preceding the beginning and end of
the Performance Period) plus dividends and other distributions paid, divided by
(ii) the average closing market price over the 20 trading days immediately
preceding the beginning of the Performance Period, all of which is adjusted for
any changes in equity structure, including but not limited to stock splits and
stock dividends, and assuming that all cash dividends and cash distributions are
immediately reinvested in common stock of the entity using the closing market
price on the dividend payment date.

_______________________________________

ASSOCIATE SIGNATURE

***  ***  ***  ***  ***  ***  ***  ***  ***  ***

7


--------------------------------------------------------------------------------